DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
Claims 18-40 are pending in the application, claims 32-40 are withdrawn from consideration.  Claims 1-17 have been cancelled.
Amendments to the claims 18, 20, 23-26, 29, and 30, filed on 24 September 2021, have been entered in the above-identified application.

Answers to Applicants' Arguments
Applicants' arguments in the response filed 24 September 2021, regarding the claim objections made of record, have been fully considered and are deemed persuasive.  The objections have been withdrawn in view of applicants' arguments and amendments to the claims.

Applicants' arguments in the response filed 24 September 2021, regarding the 35 U.S.C. §112(b) rejections made of record, have been fully considered and are deemed persuasive.  The objections have been withdrawn in view of applicants' arguments and amendments to the claims.

Applicants' arguments in the response filed 24 September 2021, regarding the 35 U.S.C. §112(d) rejection made of record, have been fully considered but are deemed unpersuasive.
Applicants argue that the limitation of claim 23 has been interpreted incorrectly and that the limitation does not refer to the possible polymerization temperatures of each duromer, but instead to the difference between the polymerization temperatures of each duromer.  The examiner respectfully disagrees.  In the instant case, claim 18, from which claim 23 depends, reciting in general on lines 8 to 12 that -- a first duromer having a polymerization temperature (Tp1) between 50 and 100°C, a second duromer having a polymerization temperature (Tp2) between 170 and 220°C, and a third duromer having a polymerization temperature (Tp3) between 230 and 260°C.  As previously indicated, the limitation of claim 23 as written claims that: |Tp1 - Tp2| ≥ 10°C; |Tp1 - Tp3| ≥ 10°C; |Tp2 - Tp3| ≥ 10°C.  Which implies that the difference between the polymerization temperature of one duromer and the polymerization temperature of another duromer must go down to 10°C for each.  However, given the ranges of the polymerization temperature for each of the three duromers, the difference between the polymerization temperatures have been calculated as follows:  |Tp1 - Tp2| ranges from between 70°C [= 170°C - 100°C] and 170°C [= 220°C - 50°C]; |Tp1 - Tp3| ranges from between 210°C [= 260°C - 50°C] and 130°C [= 230°C - 100°C]; and |Tp2 - Tp3| ranges from between 10°C [= 230°C - 220°C] and 90°C [= 260°C - 170°C].  Wherein the smallest difference possible for |Tp2 - Tp3|, |Tp1 - Tp2|, and |Tp1 - Tp3| are 10°C, 70°C, and 130°C, respectively.  As such, because the limitation of claim 23 recites that each of the differences can be as low as 10°C, which they don't; the claim is 

Applicants' arguments in the response filed 24 September 2021, regarding the 35 U.S.C. §103 rejections made of record over Hartmann in view of Syvret, over Hartmann in view of Syvret and Kakinoki, and over Hartmann in view of Kakinoki, have been fully considered but are deemed unpersuasive.
Applicants argue that the examiner has misinterpreted the drawings of Syvret, and because figures 1 and 3 of Syvret are not shown to scale, it can't be inferred from the drawings to show the two substrates as being of different sizes.  It is further argued that the ends of the drawings in figures 1 and 3 of Syvret are actually "break lines" and does not show substrates being of different sizes.  The examiner respectfully disagrees.  Firstly, the ends shown in figures 1 and 3 of Syvret are not "break lines".  Secondly, even if the drawings are not to scale as argued by applicants, figures 1 and 3 clearly show that one substrate is bigger to a substantial degree as to be clearly indicative of being of different sizes.
Applicants also argue that the motivation to combine Hartmann and Syvret on the basis of a mere change in size does not render the combination obvious.  In that it is unclear as to how the structures of Hartmann and Syvret would be formed if the top flat element is configured to cover only a part of the bottom flat element, or if the processes are even compatible.  The examiner respectfully disagrees.  In the instant case, since both Hartmann and Syvret come from the same field of endeavor (i.e. composite materials comprising metallic flat bottom and top elements with an intermediate arranged between [0016] of Syvret; [0012] of Hartmann), and since the process of Hartmann is not exclusive of sheets of different widths, the changing of the width of the elements would not teach away from the invention of Hartmann.

Regarding the rejections of claims 18 and 25.
Applicants argue that it is unclear as to how the combination of Kakinoki and Hartmann (or Hartmann in view of Syvret) would result in "three or more duromers".  The examiner respectfully disagrees.  In the instant case, since Kakinoki provides one bonding layer arranged to completely surround the other, it would have been obvious to have added another (third) bonding layer of different chemical components to surround the intermediate resin layer (having two resins with different polymerization temperatures) disclosed by Hartmann.  As such, the combination of Kakinoki and Hartmann (or Hartmann in view of Syvret) would provide for the claimed --thermosetting synthetic material that comprises three or more duromers, at least one of the duromers being in a cured state and the other ones of the duromers being in an uncured state--.
Applicants also argue that the motivation to combine Kakinoki with Hartmann (or Hartmann in view of Syvret) is invalid, since there appears to be no need to improve upon the bonding of Hartmann, and that the combination constitutes improper hindsight reasoning.  The examiner respectfully disagrees.  In response to applicant's argument that In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the instant case, Hartmann uses two duromers with similar behaviors and one occupying a small proportion of the area ([0012] and [0013] of Hartmann), whereas Kakinoki discloses at least two duromers disposed in relatively similar proportions and having different properties (i.e. one having high-heat resistance the other having impact resistance (figures 5, 6A, 6B, [Col. 3: li. 10-31] and [Col. 4: li. 62-67] of Kakinoki) to have reliable bonding that is resistant to both high-temperature environments and to impacts ([Col. 1: li. 57-60] and [Col. 2: li. 36-38] of Kakinoki).  As such, a person would have been motivated to have combined the teachings of Kakinoki with those of Hartmann (or Hartmann in view of Syvret) in order to teach the applicants claimed invention.

Regarding the rejections of claims 18 and 26.
Applicants argue that rejections of claim 18 over Hartmann in view of Kakinoki and of claim 26 over Hartmann in view of Syvret and Kakinoki simply refers to MPEP §2144.05(II)(A) to justify the rejection of the duromers and polymerization temperatures without showing the general conditions of the claims or how the limitations would be obtained with only routine skill in the art.  The examiner respectfully disagrees.  In the instant case, both Hartmann in view of Kakinoki {instant claim 18} and Hartmann in view of {instant claim 26} discloses the claimed --composite material-- (as detailed in the rejections below), and that one duromer has a polymerization temperature of more than 70°C but less than 160°C (which is sufficiently specific to anticipate the claimed --duromer having a polymerization temperature of between 50 and 100°C--, see MPEP §2131.03(II)) and another duromer having a polymerization temperature of more than 160°C (which overlaps the presently claimed range of --170 to 240°C-- {instant claim 26} and --170 to 220°C-- {instant claim 18}) ([0026] of Hartmann).  Hartmann differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Hartmann, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.  
However, Hartmann in view of Kakinoki {instant claim 18} and Hartmann in view of Syvret and Kakinoki {instant claim 26} do not explicitly recite a third duromer having --a polymerization temperature between 230 and 260°C--.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected a third duromer with the specified polymerization temperature, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP §2144.05(II)(A).  While the applicants do present rational as to why certain ranges for the polymerization temperatures of the duromers were chosen.  Aside from the mere statement of criticality of "one of the duromers has a polymerization temperature between sufficient specificity or prima facie obviousness of the ranges disclosed by Hartmann in view of Kakinoki {instant claim 18} and Hartmann in view of Syvret and Kakinoki {instant claim 26}, or the obviousness rejection that it would have been obvious to have selected a third duromer with the specified polymerization temperature, since it would have involved only routine skill in the art to discover an optimum or workable range.

Regarding the rejections of claims 22 and 28.
Applicants argue that rejections of claim 22 over Hartmann in view of Kakinoki and of claim 28 over Hartmann in view of Syvret and Kakinoki simply refer to MPEP §2144.05(II)(A) to justify the rejection of the duromers and polymerization temperatures without showing the general conditions of the claims or how the limitations would be obtained with only routine skill in the art.  The examiner respectfully disagrees.  In the instant case, both Hartmann in view of Kakinoki {instant claim 22} and Hartmann in view of Syvret and Kakinoki {instant claim 28} disclose the claimed --composite material-- (as detailed in the rejections below), and that one duromer has a polymerization temperature of more than 70°C but less than 160°C and another duromer having a polymerization temperature of more than 160°C ([0026] of Hartmann).  Hartmann in view of Kakinoki {instant claim 22} and Hartmann in view of Syvret and Kakinoki {instant claim 28} also [Col. 3: li. 10-20] of Kakinoki), but does not explicitly recite that --the duromers have different polymerization temperatures or polymerize using different polymerization mechanisms--.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected a first duromer, a second duromer, and a third duromer with a different polymerization temperature, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP §2144.05(II)(A).  (In the instant case, since the third duromer can have different chemical and physical properties, it stands to reason that it could also have a different polymerization temperature.)  While the applicants do present rational as to why certain ranges for the polymerization temperatures of the duromers were chosen.  Aside from the mere statement of criticality of "one of the duromers has a polymerization temperature between 50 and 100°C, with a second one of the other ones of the duromers having a polymerization temperature between 170 and 240°C and a third one of the other ones of the duromers having a polymerization temperature between 230 and 260°C", the rational presented does not clearly indicate or show as to how the specified polymerization temperature ranges are critical to the claimed invention, or any comparison thereof as to obviate the sufficient specificity of the ranges disclosed by Hartmann in view of Syvret and Kakinoki, or the obviousness rejection that it would have been obvious to have selected a third duromer with the specified polymerization temperature, since it would have involved only routine skill in the art to discover an optimum or workable range.

Regarding the rejection of claim 29.
Applicants argue that rejection made of claim 29 over Hartmann in view of Syvret and Kakinoki simply refers to MPEP §2144.05(II)(A) to justify the rejection of the duromers and polymerization temperatures without showing the general conditions of the claims or how the limitations would be obtained with only routine skill in the art.  The examiner respectfully disagrees.  In the instant case, Hartmann in view of Syvret and Kakinoki discloses the claimed --composite material-- (as detailed in the rejections below), and that one duromer has a polymerization temperature of more than 70°C but less than 160°C and another duromer having a polymerization temperature of more than 160°C ([0026] of Hartmann).  However, Hartmann in view of Syvret and Kakinoki does not explicitly recite a third duromer having --a polymerization temperature between 230 and 260°C--.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected a first duromer, second duromer, and a third duromer with the temperatures having a difference of at least 10°C, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP §2144.05(II)(A).  While the applicants do present rational as to why certain ranges for the polymerization temperatures of the duromers were chosen.  Aside from the mere statement of criticality of "one of the duromers has a polymerization temperature between 50 and 100°C, with a second one of the other ones of the duromers having a polymerization temperature between 170 and 240°C and a third one of the other ones of the duromers having a polymerization temperature between 230 and 260°C", the rational presented does not clearly indicate or show as to how the specified polymerization temperature ranges are sufficient specificity of the ranges disclosed by Hartmann in view of Syvret and Kakinoki, or the obviousness rejection that it would have been obvious to have selected a third duromer with the specified polymerization temperature, since it would have involved only routine skill in the art to discover an optimum or workable range.

Therefore, in light of applicants' arguments, it is the decision of the examiner that the 35 U.S.C. §103 rejections made of record over Hartmann in view of Syvret, over Hartmann in view of Syvret and Kakinoki, and over Hartmann in view of Kakinoki are still valid.

New and Repeated Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 112
Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
With Regards to Claim 23:  Claim 23 recites "a difference in the polymerization temperatures of individual ones of the duromers is at least 10°C" on lines 1 to 2.  Instant claim 18, from which claim 23 depends, recites on lines 8 to 12 that:


In the instant case, in accordance to the limitations of claim 18, the difference between the polymerization temperature of: (1) the first duromer (50 to 100°C) and the second duromer (170 to 220°C) can only range from at least 70°C [= 170°C - 100°C] to at most 170°C [= 220°C - 50°C]; (2) the second duromer (170 to 220°C) and the third duromer (230 to 260°C) can only range from at least 10°C [= 230°C - 220°C] to at most 90°C [= 260°C - 170°C]; (3) the first duromer (50 to 100°C) and the third duromer (230 to 260°C) can only range from at least 130°C [= 230°C - 100°C] to at most 210°C [= 260°C - 50°C].  Wherein the smallest difference between the polymerization temperatures of the second and third duromers, the first and second duromers, and the first and third duromers and are 10°C, 70°C, and 130°C, respectively.  As such, because the limitation of claim 23 recites that each of the differences can be as low as 10°C, which they don't; the claim is deemed to be of improper form by including values not supported by the claim from which it depends.
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
Claims 24, 27, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann et al. (US 2001/0025407 A1) in view of Syvret et al. (US 2014/0212637 A1).
Regarding Claim 24:  Hartmann discloses a double-layer metal sheet with cover sheets attached to one another with an epoxy resin of the intermediate layer not yet [0008] and [0009] of Hartmann) and further indicates that the two cover sheets are satisfactorily fixed spatially in relation to one another and remain smooth (flat) ([0012] of Hartmann).  Hartmann further discloses that the cured spots have a polymerization temperature lower than 160°C but above 70°C, and the polymerization temperature of the intermediate layer being above 160°C ([0026] of Hartmann).
Hartmann fails to disclose that --the top element is configured to cover only a part of the bottom flat element as seen in a plan view--.
Syvret discloses a bonded structure comprising a first substrate and a second substrate and an adhesive region between the substrates ([0005] of Syvret).  Syvret also discloses that the first (upper) substrate only covers a portion of the second (lower) substrate (figure 1 of Syvret).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the bonded structure of Syvret with the composite material of Hartmann in order to have --the top element is configured to cover only a part of the bottom flat element as seen in a plan view--.  One of ordinary skill in the art would have been motivated to have combined the bonded structure of Syvret with the composite material of Hartmann, since such a modification would have involved a mere change in the size of the top flat element.  A change in size is generally recognized as being within the level of ordinary skill in the art.  See MPEP §2144.04(IV)(A).
Regarding Claim 27:  Hartmann in view of Syvret discloses that the top flat element is made of synthetic material or metal ([0008] and [0009] of Hartmann; [0023] of Syvret).
Regarding Claim 30:  Hartmann in view of Syvret discloses that the intermediate layer includes polymers of a same element group ([0008]-[0013] of Hartmann
Regarding Claim 31:  Hartmann in view of Syvret discloses that the same element group includes polyurethanes or epoxides ([0013] of Hartmann). 

Claims 25, 26, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann et al. (US 2001/0025407 A1) in view of Syvret et al. (US 2014/0212637 A1) as applied to claim 24 above, and further in view of Kakinoki (US 6,706,378 B1).
Hartmann in view of Syvret is relied upon as described above.
Regarding Claim 25:  Hartmann in view of Syvret further discloses that the thermosetting synthetic material comprises two duromers, one of the duromers ("spots", ref. #32) being in a cured state and the other duromer ("intermediate layer", ref. #26 and #27) being in an uncured state ([0012], [0013], and [0016]).  However, Hartmann in view of Syvret fails to disclose that --the thermosetting synthetic material comprise three or more duromers, at least one of the duromers being in a cured state and the other ones of the duromers being in an uncured state--.
Kakinoki discloses a bonding structure comprising a peripheral portion (ref #2) comprising a two types of heat activatable bonding layers (ref. #4a and #4b) having different chemical components, from each other, and thus having different chemical and physical properties, and the two types of bonding layers can be arranged with one completely surrounding the other in a top-down view (figure 5, [Col. 1: li. 12-19], [Col. 3: li. 10-19], and [Col. 4: li. 65-67] of Kakinoki).  Kakinoki also discloses that one of the bonding layers (ref. #4a or #4b) is resistant to high-temperature environments and the adjoining bonding layer (ref. #4b or #4a) is resistant to impacts ([Col. 3: li. 20-32] of Kakinoki
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the bonding layer of Kakinoki with intermediate layer of the composite material disclosed by Hartmann in view of Syvret in order to have --the thermosetting synthetic material comprise three or more duromers, at least one of the duromers being in a cured state and the other ones of the duromers being in an uncured state--.  One of ordinary skill in the art would have been motivated to have incorporated the bonding layer of Kakinoki with intermediate layer of the composite material disclosed by Hartmann in view of Syvret, from the stand-point of ensuring reliable bonding that is resistant to both high-temperature environments and to impacts ([Col. 1: li. 57-60] and [Col. 2: li. 36-38] of Kakinoki).
(In the instant case, since Kakinoki provides one bonding layer arranged to (in one embodiment) completely surround the other, it would have been obvious to have added another (third) bonding layer of different chemical components to surround the intermediate resin layer (having two resins with different polymerization temperatures) disclosed by Hartmann.  As such, the combination of Kakinoki and Hartmann in view of Syvret would provide for the claimed --thermosetting synthetic material that comprises three or more duromers, at least one of the duromers being in a cured state and the other ones of the duromers being in an uncured state--.)
Regarding Claim 26:  Hartmann in view of Syvret and Kakinoki discloses that one duromer has a polymerization temperature of more than 70°C but less than 160°C (which is sufficiently specific to anticipate the claimed --duromer having a polymerization temperature of between 50 and 100°C--, see MPEP §2131.03(II)) and another duromer having a polymerization temperature of more than 160°C (which overlaps the presently 170 to 240°C--) ([0026] of Hartmann).  Hartmann differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Hartmann, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.
However, Hartmann in view of Syvret and Kakinoki does not explicitly recite a third duromer having --a polymerization temperature between 230 and 260°C--.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected a first duromer, second duromer, and a third duromer with the specified polymerization temperature, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP §2144.05(II)(A).
Regarding Claim 28:  Hartmann in view of Syvret and Kakinoki discloses that one duromer has a polymerization temperature of more than 70°C but less than 160°C and another duromer having a polymerization temperature of more than 160°C.  Hartmann in view of Syvret and Kakinoki also discloses that at least the third duromer can have different chemical and physical properties ([Col. 3: li. 10-20] of Kakinoki), but does not explicitly recite that --the duromers have different polymerization temperatures or polymerize using different polymerization mechanisms--.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected a first duromer, second duromer, and a third duromer with a different See MPEP §2144.05(II)(A).  (In the instant case, since the third duromer can have different chemical and physical properties, it stands to reason that it could also have a different polymerization temperature.)
Regarding Claim 29:  Hartmann in view of Syvret and Kakinoki discloses that one duromer has a polymerization temperature of more than 70°C but less than 160°C and another duromer having a polymerization temperature of more than 160°C.  Hartmann in view of Syvret and Kakinoki also discloses that at least the third duromer can have different chemical and physical properties ([Col. 3: li. 10-20] of Kakinoki), but does not explicitly recite that --a difference in the polymerization temperatures of individual ones of the duromers is at least 10°C--.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected a first duromer, second duromer, and a third duromer with the polymerization temperatures having a difference of at least 10°C, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP §2144.05(II)(A).

Claims 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann et al. (US 2001/0025407 A1) in view of Kakinoki (US 6,706,378 B1).
Regarding Claim 18:  Hartmann discloses a double-layer metal sheet with cover sheets attached to one another with an epoxy resin of the intermediate layer not yet polymerized and spots of a cured epoxy resin disposed within and throughout (figure 3, [0008], [0009], [0012], [0013], and [0016] of Hartmann) and further indicates that the two cover sheets are satisfactorily fixed spatially in relation to one another and remain smooth (flat) ([0012] of Hartmann).  Hartmann further discloses that the cured spots have a polymerization temperature lower than 160°C but above 70°C (which is sufficiently specific to anticipate the claimed --duromer having a polymerization temperature of between 50 and 100°C--, see MPEP §2131.03(II)), and the polymerization temperature of the intermediate layer being above 160°C which overlaps the presently claimed range of --170 to 220°C--) ([0026] of Hartmann).  Hartmann differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Hartmann, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.  Specifically, Hartmann provides for --a composite material, comprising: a metallic bottom flat element; a metallic top flat element; and an intermediate layer made of a thermosetting material and arranged between the bottom flat element and the top flat element, said thermosetting synthetic material comprises two duromers, with at least one of the duromers being in a cured state and the other one being in an uncured state, said at least one of the duromers having a polymerization temperature between 50 and 100 °C, with a second one of the duromers having a polymerization temperature between 170 and 220°C
Hartmann fails to disclose that --said thermosetting synthetic material comprises three or more duromers, with at least one of the duromers being in a cured state and the other ones of the duromers being in an uncured state--.
Kakinoki discloses a bonding structure comprising a peripheral portion (ref #2) comprising a two types of heat activatable bonding layers (ref. #4a and #4b) having different chemical components, from each other, and thus having different chemical and physical properties, and the two types of bonding layers can be arranged with one completely surrounding the other in a top-down view (figure 5, [Col. 1: li. 12-19], [Col. 3: li. 10-19], and [Col. 4: li. 65-67] of Kakinoki).  Kakinoki also discloses that one of the bonding layers (ref. #4a or #4b) is resistant to high-temperature environments and the adjoining bonding layer (ref. #4b or #4a) is resistant to impacts ([Col. 3: li. 20-32] of Kakinoki). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the bonding layer of Kakinoki with intermediate layer of the composite material disclosed by Hartmann in order to have --said thermosetting synthetic material comprising three or more duromers, at least one of the duromers being in a cured state and the other ones of the duromers being in an uncured state--.  One of ordinary skill in the art would have been motivated to have incorporated the bonding layer of Kakinoki with intermediate layer of the composite material disclosed by Hartmann, from the stand-point of ensuring reliable bonding that is resistant to both high-temperature environments and to impacts ([Col. 1: li. 57-60] and [Col. 2: li. 36-38] of Kakinoki).
Hartmann in view of Kakinoki discloses the claimed composite material, but does not explicitly recite that --a third one of the other ones of the duromers having a polymerization temperature between 230 and 260°C--.  However, it would have been See MPEP §2144.05(II)(A).
Regarding Claim 19:  Hartmann in view of Kakinoki discloses as seen in plan view, the bottom flat element and the top flat element have the same outer dimensions and are flush with each other (figures 1 to 3 of Hartmann).
Regarding Claim 20:  Hartmann in view of Kakinoki discloses that the one or more duromers include polymers of a same element group (i.e. epoxides) ([0012], [0013], [0026] of Hartmann).
Regarding Claim 21:  Hartmann in view of Kakinoki discloses that the same element group includes epoxides ([0012] and [0026] of Hartmann).
Regarding Claim 22:  discloses that one duromer has a polymerization temperature of more than 70°C but less than 160°C and another duromer having a polymerization temperature of more than 160°C ([0026] of Hartmann).  Hartmann in view of Kakinoki also discloses that at least the third duromer can have different chemical and physical properties ([Col. 3: li. 10-20] of Kakinoki), but does not explicitly recite that --the duromers have different polymerization temperatures or polymerize using different polymerization mechanisms--.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected a first duromer, second duromer, and a third duromer with different polymerization temperatures, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the See MPEP §2144.05(II)(A).  (In the instant case, since the third duromer can have different chemical and physical properties, it stands to reason that it could also have a different polymerization temperature.)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Donald M. Flores, Jr. whose telephone number is (571)270-1466.  The examiner can normally be reached 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        




/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781